DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11109497 in view of Mahoney US 20190273331. 
Current Application
US 11109497
1. (Currently amended) An electronic equipment enclosure configured for placement in a Hybrid Fiber Coaxial (HFC) network, the enclosure comprising: a lid and a base defining an overall interior space of the electronics equipment enclosure, with connectors extending from the base; and an optical transceiver mounted within the overall interior space of the electronics equipment enclosure; wherein the lid includes: a lid top; a lid mating surface to contact and overlap a base mating surface of the base to close the electronics equipment enclosure; and at least one lid side wall extending away from the lid top, the at least one lid side wall including at least one protruding lid side wall extending outwards to project beyond the lid mating surface to extend laterally beyond the connectors that extend from the base; the lid top, the at least one lid side wall, and the lid mating surface define a lid interior space of the lid; and the base includes: a base bottom; at least one base side wall extending away from the base bottom; and the base mating surface to contact and overlap the lid mating surface of the lid to close the electronics equipment enclosure; the base bottom, the at least one base side wall, and the base mating surface define a base interior space of the base; and the lid interior space is greater than the base interior space.
1. A fiber optic node comprising: an electronics equipment enclosure including a lid and a base defining an overall interior space of the electronics equipment enclosure, with connectors extending from the base; and an optical transceiver mounted within the overall interior space of the electronics equipment enclosure; wherein the lid includes: a lid top; a lid mating surface to contact and overlap a base mating surface of the base to close the electronics equipment enclosure; and at least one lid side wall extending away from the lid top, the at least one lid side wall including at least one protruding lid side wall extending outwards to project beyond the lid mating surface to extend laterally beyond the connectors that extend from the base; the lid top, the at least one lid side wall, and the lid mating surface define a lid interior space of the lid; and the base includes: a base bottom; at least one base side wall extending away from the base bottom; and the base mating surface to contact and overlap the lid mating surface of the lid to close the electronics equipment enclosure; the base bottom, the at least one base side wall, and the base mating surface define a base interior space of the base; and the lid interior space is greater than the base interior space.
2. (Currently amended) The electronic enclosure of claim 1, wherein: the base has a cuboid polyhedron shape; the at least one base side wall includes a set of base side walls; and the set of base side walls includes four quadrilateral base side walls.
2. The fiber optic node of claim 1, wherein: the base has a cuboid polyhedron shape; the at least one base side wall includes a set of base side walls; and the set of base side walls includes four quadrilateral base side walls.
3. (Currently amended) The electronic enclosure of claim 2, wherein: the lid mating surface and the base mating surface are quadrilateral surfaces; the lid has a non-cuboid shaped polyhedron shape.
3. The fiber optic node of claim 2, wherein: the lid mating surface and the base mating surface are quadrilateral surfaces; the lid has a non-cuboid shaped polyhedron shape.
4. (Currently amended) The electronic enclosure of claim 2, wherein: the at least one lid side wall includes a set of lid side walls, the set of lid side walls including: a lower lid side wall which intersects the lid mating surface and extends upwards from the lid mating surface; an upper lid side wall which intersects the lid top and extends downwards from outer boundaries of the lid top; and the protruding lid side wall abuts the lower lid side wall and extends outwards to project beyond the lower lid side wall.
4. The fiber optic node of claim 2, wherein: the at least one lid side wall includes a set of lid side walls, the set of lid side walls including: a lower lid side wall which intersects the lid mating surface and extends upwards from the lid mating surface; an upper lid side wall which intersects the lid top and extends downwards from outer boundaries of the lid top; and the protruding lid side wall abuts the lower lid side wall and extends outwards to project beyond the lower lid side wall.
5. (Currently amended) The electronic enclosure of claim 4, wherein the protruding lid side wall is flat, slopes upwards, or curves upwards from outer boundaries of the lower lid side wall where the protruding lid side wall abuts the lower lid side wall.
5. The fiber optic node of claim 4, wherein the protruding lid side wall is flat, slopes upwards, or curves upwards from outer boundaries of the lower lid side wall where the protruding lid side wall abuts the lower lid side wall.
6. (Currently amended) The electronic enclosure of claim 5, wherein the protruding lid side wall projects inwards from outer boundaries of the upper lid side wall where the protruding lid side wall abuts the upper lid side wall.
6. The fiber optic node of claim 5, wherein the protruding lid side wall projects inwards from outer boundaries of the upper lid side wall where the protruding lid side wall abuts the upper lid side wall.
7. (Currently amended) The electronic enclosure of claim 6, wherein the set of lid side walls further include at least one top-to-bottom lid side wall which intersects outer boundaries of the lid top and extends downwards from outer boundaries of the lid top to intersect the lid mating surface.
7. The fiber optic node of claim 6, wherein the set of lid side walls further include at least one top-to-bottom lid side wall which intersects outer boundaries of the lid top and extends downwards from outer boundaries of the lid top to intersect the lid mating surface.
8. (Currently amended) The electronic enclosure of claim 6, wherein a surface contour of the at least one top-to-bottom lid side wall has a T-shape.
8. The fiber optic node of claim 6, wherein a surface contour of the at least one top-to-bottom lid side wall has a T-shape.
9. (Currently amended) The electronic enclosure of claim 4, wherein: the lid includes an upper lid layer and a lower lid layer that are fastened together; the lower lid layer is formed as a first integral piece that includes the lid mating surface and the lower lid side wall; and the upper lid layer is formed as a second integral piece that includes the protruding lid side wall, the upper lid side wall, and the lid top.
9. The fiber optic node of claim 4, wherein: the lid includes an upper lid layer and a lower lid layer that are fastened together; the lower lid layer is formed as a first integral piece that includes the lid mating surface and the lower lid side wall; and the upper lid layer is formed as a second integral piece that includes the protruding lid side wall, the upper lid side wall, and the lid top.
10. (Currently amended) The electronic enclosure of claim 4, wherein: the lid includes an upper lid layer and a lower lid layer that are fastened together; the lower lid layer is formed as a first integral piece that includes the lid mating surface, the lower lid side wall, and the protruding lid side wall; and the upper lid layer is formed as a second integral piece that includes the upper lid side wall and the lid top.
10. The fiber optic node of claim 4, wherein: the lid includes an upper lid layer and a lower lid layer that are fastened together; the lower lid layer is formed as a first integral piece that includes the lid mating surface, the lower lid side wall, and the protruding lid side wall; and the upper lid layer is formed as a second integral piece that includes the upper lid side wall and the lid top.
11. (Currently amended) The electronic enclosure of claim 4, wherein: the lid top, the set of lid side walls, and the lid mating surface define a lid surface area of the lid; the base bottom, the set of base side walls, and the base mating surface define a base surface area of the base; and the lid surface area is greater than the base surface area.  

11. The fiber optic node of claim 4, wherein: the lid top, the set of lid side walls, and the lid mating surface define a lid surface area of the lid; the base bottom, the set of base side walls, and the base mating surface define a base surface area of the base; and the lid surface area is greater than the base surface area.
12. (Currently amended) The electronic enclosure of claim 11, wherein: a highly conductive material forms the protruding lid side wall; the highly conductive material includes copper, aluminum, or a combination thereof; and the highly conductive material forms a heat sink on the protruding lid side wall including one or more fins.  

12. The fiber optic node of claim 11, wherein: a highly conductive material forms the protruding lid side wall; the highly conductive material includes copper, aluminum, or a combination thereof; and the highly conductive material forms a heat sink on the protruding lid side wall including one or more fins.
13. (Currently amended) The electronic enclosure of claim 4, wherein a lid height of the lid that spans distance from the lid mating surface upwards to the lid top is greater than a base height of the base that spans distance from the base mating surface downwards to the base bottom.  

13. The fiber optic node of claim 4, wherein a lid height of the lid that spans distance from the lid mating surface upwards to the lid top is greater than a base height of the base that spans distance from the base mating surface downwards to the base bottom.
14. (Currently amended) The electronic enclosure of claim 4, wherein a lid length of the lid that spans distance from the at least one protruding lid side wall that projects beyond the lid mating surface to an opposing short side of the lid mating surface is greater than a base length that spans distance from two opposing short sides of the base mating surface.  

14. The fiber optic node of claim 4, wherein a lid length of the lid that spans distance from the at least one protruding lid side wall that projects beyond the lid mating surface to an opposing short side of the lid mating surface is greater than a base length that spans distance from two opposing short sides of the base mating surface.
15. (Currently amended) The electronic enclosure of claim 4, wherein a lid width of the lid that spans distance from the at least one protruding lid side wall that projects beyond the lid mating surface to an opposing long side of the lid mating surface is greater than a base width that spans distance from two opposing long sides of the base mating surface.  

15. The fiber optic node of claim 4, wherein a lid width of the lid that spans distance from the at least one protruding lid side wall that projects beyond the lid mating surface to an opposing long side of the lid mating surface is greater than a base width that spans distance from two opposing long sides of the base mating surface.
16. (Currently amended) The electronic enclosure of claim 1, further comprising electrical or electronics equipment mounted inside the lid interior space of the lid.  

16. The fiber optic node of claim 1, further comprising: electrical or electronics equipment mounted inside the lid interior space of the lid.	
17. (Currently amended) The electronic enclosure of claim 1, when the optical transceiver is disposed inside the lid and includes: Page 6Appl. No. TBD Amdt. dated August 2, 2021 an optical transmitter mounted within the lid interior space of the electronics equipment enclosure to convert electrical signals conveyed via a coaxial cable into optical signals for upstream transmission via a fiber optic cable; and an optical receiver mounted within the lid interior space of the electronics equipment enclosure to convert optical signals conveyed via the fiber optic cable into electrical signals for downstream transmission via the coaxial cable.  

17. The fiber optic node of claim 1, when the optical transceiver is disposed inside the lid and includes: an optical transmitter mounted within the lid interior space of the electronics equipment enclosure to convert electrical signals conveyed via a coaxial cable into optical signals for upstream transmission via a fiber optic cable; and an optical receiver mounted within the lid interior space of the electronics equipment enclosure to convert optical signals conveyed via the fiber optic cable into electrical signals for downstream transmission via the coaxial cable.
18. (Currently amended) An electronics equipment enclosure configured for placement in a Hybrid Fiber Coaxial (HFC) network, the enclosure comprising: a lid and a base defining an overall interior space of the electronics equipment enclosure, with connectors extending from the base; wherein the lid includes  a lid top; a lid mating surface to contact and overlap a base mating surface of the base to close the electronics equipment enclosure; and at least one lid side wall extending away from the lid top, the at least one lid side wall including at least one protruding lid side wall extending outwards to project beyond the lid mating surface; and the base includes: a base bottom; at least one base side wall extending away from the base bottom; the base mating surface to contact and overlap the lid mating surface of the lid to close the electronics equipment enclosure.  


18. An electronics equipment enclosure comprising: a lid and a base defining an overall interior space of the electronics equipment enclosure; and wherein: the lid includes: a lid top; a lid mating surface to contact and overlap a base mating surface of the base to close the electronics equipment enclosure; and at least one lid side wall extending away from the lid top, the at least one lid side wall including at least one protruding lid side wall extending outwards to project beyond the lid mating surface; the base includes: a base bottom; at least one base side wall extending away from the base bottom; and the base mating surface to contact and overlap the lid mating surface of the lid to close the electronics equipment enclosure.
19. An electronic equipment enclosure configured for placement in a Hybrid Fiber Coaxial (HFC) network, the enclosure comprising: an electronics equipment enclosure including a lid and a base defining an overall interior space of the electronics equipment enclosure, with connectors extending from the base; and electronics equipment mounted within the interior space of the electronics equipment enclosure; Page 7Appl. No. TBD Amdt. dated August 2, 2021 wherein the lid includes: a lid top; a lid mating surface to contact and overlap a base mating surface of the base to close the electronics equipment enclosure; and at least one lid side wall extending away from the lid top, the at least one lid side wall including at least one protruding lid side wall extending outwards to project beyond the lid mating surface to extend laterally beyond the connectors that extend from the base; the base includes: a base bottom; at least one base side wall extending away from the base bottom; and the base mating surface to contact and overlap the lid mating surface of the lid to close the electronics equipment enclosure.  

19. A fiber optic node comprising: an electronics equipment enclosure including a lid and a base defining an overall interior space of the electronics equipment enclosure; and electronics equipment mounted within the interior space of the electronics equipment enclosure; wherein: the lid includes: a lid top; a lid mating surface to contact and overlap a base mating surface of the base to close the electronics equipment enclosure; and at least one lid side wall extending away from the lid top, the at least one lid side wall including at least one protruding lid side wall extending outwards to project beyond the lid mating surface; the base includes: a base bottom; at least one base side wall extending away from the base bottom; and the base mating surface to contact and overlap the lid mating surface of the lid to close the electronics equipment enclosure.
20. (Currently amended) The electronic equipment enclosure  of claim 19, wherein: the base has a cuboid polyhedron shape; the at least one base side wall includes a set of base side walls; the set of base side walls includes four quadrilateral base side walls; the lid mating surface and the base mating surface are quadrilateral ring shaped surfaces with rounded corners; and the lid is a non-cuboid shaped polyhedron.
20. The fiber optic node of claim 19, wherein: the base has a cuboid polyhedron shape; the at least one base side wall includes a set of base side walls; the set of base side walls includes four quadrilateral base side walls; the lid mating surface and the base mating surface are quadrilateral ring shaped surfaces with rounded corners; and the lid is a non-cuboid shaped polyhedron.


Regarding claim 1, 18 and 19 US 11109497 does not explicitly disclose that the electronic equipment enclosure configured for placement in a Hybrid Fiber Coaxial (HFC) network.
However, Mahoney US 20190273331 Fig. 7 discloses an electronic equipment enclosure (100) configured for placement in a Hybrid Fiber Coaxial (HFC) network (see [0024].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the electronic equipment enclosure of US 11109497 configured for placement in a Hybrid Fiber Coaxial (HFC) network, as taught by Mahoney, in order to provide the user with the desired network.
Claims 2-17 and 20 of the current application are identical to claims 2-17 and 20 of US Patent 11109497 and would therefore be rejected over US Patent 11109497 in view of Mahoney.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahoney US 20190273331.


    PNG
    media_image1.png
    841
    952
    media_image1.png
    Greyscale

Regarding claim 18, Mahoney discloses  an electronics equipment enclosure (100 in Fig. 4) configured for placement in a Hybrid Fiber Coaxial (HFC) network (see [0024]), the enclosure (100) comprising: 
a lid (104 in Fig. 4) and a base (106/102 in Fig. 4) defining an overall interior space of the electronics equipment enclosure (100 as depicted in Fig. 3), with connectors (136 in Fig. 5) extending from the base (106/102); 
wherein the lid (104) includes a lid top (top of 104 at 116 in Fig. 4); 
a lid mating surface (mating surface of 104 in Fig. 3) to contact and overlap a base mating surface (mating surface of 106 in Fig. 3) of the base (106/102) to close the electronics equipment enclosure (100); and 
at least one lid side wall (side wall of 104 in Fig. 4) extending away from the lid top (top of 104 at 116), the at least one lid side wall (side wall of 104) including at least one protruding lid side wall (202 in Fig. 4; as 202 protrudes from the side wall of 104)  extending outwards to project beyond the lid mating surface (mating surface of 106 as depicted in Fig. 4); and 
the base (106/102) includes: 
a base bottom (bottom of 102 at 112 in Fig. 4); 
at least one base side wall (side wall of 102 in Fig. 4) extending away from the base bottom (bottom of 102 at 112 as depicted in Fig. 4); 
the base mating surface (mating surface of 106 in Fig. 3) to contact and overlap the lid mating surface (mating surface of 104 in Fig. 3) of the lid to close the electronics equipment enclosure (100 as depicted in Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vogel US 20160337728 Fig. 16 ; Rahm US 20100079344 Fig. 11 disclose electronic equipment enclosure configured for placement in a Hybrid Fiber Coaxial (HFC) network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/           Examiner, Art Unit 2841                                                                                                                                                                                             


/JAMES WU/           Primary Examiner, Art Unit 2841